


Exhibit 10.3(d)




 
CENTURYTEL, INC.

 
SUPPLEMENTAL DEFINED BENEFIT PLAN

 
2008 RESTATEMENT

 
EFFECTIVE JANUARY 1, 2008



I.           Purpose of the Plan


1.01        This Supplemental Defined Benefit Plan was established by
CenturyTel, Inc. (the "Company") and its subsidiaries to provide a method for
attracting and retaining key employees; to provide a method for recognizing the
contributions of such personnel; and to promote executive and managerial
flexibility, thereby advancing the interests of the Company and its
stockholders. In addition, the Plan is intended to provide to a select group of
management and highly compensated employees a more adequate level of retirement
benefits in combination with the Company's general retirement program. The Plan
is not intended to constitute a qualified plan under Code Section 401(a) and is
designed to be exempt from the participation, vesting, funding and fiduciary
responsibility rules of ERISA.  The Plan is intended to comply with Code
§409A.  The Plan was amended and restated effective January 1, 2005.  This
document again restates the Plan to comply with the Final Treasury Regulations
under Code §409A and to make certain other changes, effective January 1, 2008.


II.           Definitions


As used in this Plan, the following terms shall have the meanings indicated,
unless the context otherwise specifies or requires:


2.01        "ACTUARIAL EQUIVALENT" shall mean the amount of pension of a
different type or payable at a different age that has the same value as computed
by the actuary on the same basis as that prescribed in Section 2.2 of the
Retirement Plan.


2.02        "BENEFIT YEARS" shall mean Years of Credited Service for benefit
accrual purposes as determined under Section 2.51 of the Retirement Plan.


2.03        "CHANGE IN CONTROL" shall mean the occurrence of any of the
following, each of which shall constitute a "Change in Control": (i) the
acquisition by any person of beneficial ownership of 30% or more of the
outstanding shares of the common stock, $1.00 par value per share (the "Common
Stock"), of CenturyTel, Inc., or 30% or more of the combined voting power of
CenturyTel, Inc.'s then outstanding securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this sub-item
(i), the following acquisitions shall not constitute a Change of Control: (a)
any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under sub-item (iii) hereof) of Common Stock
directly from CenturyTel, Inc., (b) any acquisition of Common Stock by
CenturyTel, Inc. or its subsidiaries, (c) any acquisition of Common Stock by any
employee benefit plan (or related trust) sponsored or maintained by CenturyTel,
Inc. or any corporation controlled by CenturyTel, Inc., or (d) any acquisition
of Common Stock by any corporation pursuant to a Business Combination that does
not constitute a Change of Control under sub-item (iii) hereof; or (ii)
individuals who, as of January 1, 2006, constitute the Board of Directors of
CenturyTel, Inc. (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by CenturyTel, Inc.'s shareholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual's
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the incumbent Board; or (iii) consummation of a
reorganization, share exchange, merger or consolidation (including any such
transaction involving any direct or indirect subsidiary of CenturyTel, Inc., or
sale or other disposition of all or substantially all assets of CenturyTel, Inc.
(a "Business Combination"); provided, however, that in no such case shall any
such transaction constitute a Change of Control if immediately following such
Business Combination: (a) the individuals and entities who were the beneficial
owners of CenturyTel, Inc.'s outstanding Common Stock and CenturyTel, Inc.'s
voting securities entitled to vote generally in the election of directors
immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the surviving or successor corporation, or, if applicable, the
ultimate parent company thereof (the "Post-Transaction Corporation"), and (b)
except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either CenturyTel, Inc., the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and (c) at least a majority of the
members of the board of directors of the Post-Transaction Corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors, providing for such
Business Combination; or (iv) approval by the shareholders of CenturyTel, Inc.
of a complete liquidation or dissolution of CenturyTel, Inc.  For purposes of
this Section 2.03, the term "person" shall mean a natural person or entity, and
shall also mean the group or syndicate created when two or more persons act as a
syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that "person" shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.
 
2.04        "CODE" shall mean the Internal Revenue Code of 1986, as amended.
 
2.05        "COMMITTEE" shall mean the CenturyTel Retirement Committee.


2.06        "COMPENSATION COMMITTEE" shall mean the Compensation Committee of
the Board of Directors of the Company.


2.07        "COMPANY" shall mean CenturyTel, Inc.


2.08        "DISABLED" OR "DISABILITY" shall have the meaning set forth in
Treasury Regulations §1.409A-3(i)(4). Specifically, "Disabled" or "Disability"
shall mean that, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, a Participant is (i) unable
to engage in any substantial gainful activity or (ii) receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer.  A Participant
will be deemed disabled if determined to be disabled in accordance with the
Employer’s disability program, provided that the definition of disability under
such disability insurance program complies with the definition in the preceding
sentence.  Also, a Participant will be deemed disabled if determined to be
totally disabled by the Social Security Administration.


2.09        "EFFECTIVE DATE" of the original Plan was January 1, 1999 and the
Effective Date of this Amended and Restated Plan shall be January 1, 2008.


2.10        "ERISA" shall mean the Employee Retirement Income Security Act of
1974.


2.11        "EMPLOYER" shall mean the Company, any Subsidiary thereof, and any
affiliate designated by the Company as a participating employer under this Plan.


2.12        "FINAL AVERAGE PAY" shall mean a participant's Final Average
Compensation as determined under Section 2.25 of the Retirement Plan, without
taking into account the limitations contained in Sections 2.14(d) and (e) and
5.7 thereof.


2.13        "NORMAL RETIREMENT DATE" shall mean the first day of the month
coincident with or next following a Participant's 65th birthday.


2.14        "PARTICIPANT" shall mean any officer of the Employer who is granted
participation in the Plan in accordance with the provisions of Article III.


2.15        "PLAN" shall mean the CenturyTel, Inc. Supplemental Defined Benefit
Plan.


2.16        "RETIREMENT PLAN"  shall mean the CenturyTel Retirement Plan (as
amended and restated effective December 31, 2006).


2.17        "SOCIAL SECURITY COVERED COMPENSATION" shall mean the amount
determined pursuant to Section 2.46 of the Retirement Plan.


2.18        "SPECIFIED EMPLOYEE" shall mean a Participant who is a key employee
of the Employer under Treasury Regulations §1.409A-1(i) because of final and
binding action taken by the Board of Directors of the Company or its
Compensation Committee, or by operation of law or such regulation.


2.19        "SUBSIDIARY" shall mean any corporation in which CenturyTel, Inc.
owns, directly or indirectly through subsidiaries, at least fifty percent (50%)
of the combined voting power of all classes of stock.


III.           Participation


3.01        Any employee who is either one of the officers of an Employer in a
position to contribute materially to the continued growth and future financial
success of an Employer, or one who has made a significant contribution to the
Employer's operations, thereby meriting special recognition, shall be eligible
to participate provided the following requirements are met:


(a)      The officer is employed on a full-time basis by the Employer and is
compensated by a regular salary; and


(b)       The coverage of the officer is duly approved by the Compensation
Committee.


3.02        If a Participant who retired or otherwise terminated employment is
rehired, he shall not again become a Participant in the Plan unless the coverage
of the officer is again duly approved by the Compensation Committee.


3.03        It is intended that participation in this Plan shall be extended
only to those officers who are members of a select group of management or highly
compensated employees, as determined by the Compensation Committee.


IV.           Normal Retirement


4.01        Subject to the provisions of Articles XII and XIII, the monthly
retirement benefit payable to a Participant shall commence on his Normal
Retirement Date and shall be the excess, if any, of the sum of the amounts
determined pursuant to Sections 6.1(a)(1) and (a)(2) of the Retirement Plan
computed without taking into account the limitations contained in Sections
2.14(d) and (e) and 5.7 thereof over the amount so determined taking into
account such limitations; the resulting benefit shall be further reduced by the
amount determined pursuant to Section 6.1(a)(3) of the CenturyTel Retirement
Plan, if any.
 
V.         Late Retirement


5.01        If a Participant remains employed beyond his Normal Retirement Date,
his late retirement benefit shall commence on the first day of the month
coincident with or next following his actual date of separation from service,
subject to the provisions of Articles XII and XIII.


5.02        A Participant's late retirement benefit shall be the excess, if any,
of the sum of the amounts determined pursuant to Sections 6.1(a)(1) and (2) and
6.3 of the Retirement Plan, computed without taking into account the limitations
contained in Section 2.14(d) and (e) and 5.7 thereof, over the amount so
determined taking into account such limitations; the resulting benefit shall be
further reduced by the amount determined pursuant to Sections 6.1(a)(3) of the
Retirement Plan, if any.


VI.           Early Retirement


6.01        A Participant who has attained age 55, and who has completed 5 or
more Years of Service, is eligible for early retirement. An eligible
Participant's early retirement benefit shall commence on the first day of the
month coincident with or next following the date he terminates employment,
subject to the provisions of Articles XII and XIII.


6.02        A Participant's early retirement benefit shall be the excess, if
any, of the sum of the amounts determined pursuant to Sections 6.1(a)(1) and (2)
and 6.2 of the Retirement Plan, computed without taking into account the
limitations contained in Sections 2.14(d) and (e) and 5.7 thereof, over the
amount so determined taking into account such limitations; the resulting benefit
shall be further reduced by the amount determined pursuant to Sections 6.1(a)(3)
of the Retirement Plan, if any.


VII.           Disability


 7.01       A Participant who becomes Disabled prior to retirement or
termination of service will be entitled to a disability benefit equal to the
excess, if any, of the sum of the amounts determined pursuant to Sections
6.1(a)(1) and (2) and 6.4 of the Retirement Plan, computed without taking into
account the limitations contained in Sections 2.14(d) and (e) and 5.7 thereof,
over the amount so determined taking into account such limitations; the
resulting benefit shall be further reduced by the amount determined pursuant to
Sections 6.1(a)(3) of the Retirement Plan, if any.


7.02        A Participant's disability benefit shall commence on his Normal
Retirement Date, provided that if the Participant's Disability was caused by or
contributed to by mental disorders or medical or surgical treatment of mental
disorders, his disability benefit shall commence on the later of his 55th
birthday or 2 years after he became mentally Disabled, subject to the provision
of Articles XII and XIII.


VIII.         Death Benefit for Spouse
 
 8.01       A spouse of a Participant shall be entitled to a benefit computed in
accordance with Section 8.02 if the Participant dies before the Annuity Starting
Date as defined in the Retirement Plan and if the requirements of (a) and (b)
below are satisfied:


(a)      the Participant had earned a nonforfeitable right to benefits under the
Retirement Plan, and


(b)       the Participant was legally married to the surviving spouse at death
and was so married for the year preceding death.


8.02        The monthly death benefit payable to the spouse of a Participant
shall be the excess of an amount determined pursuant to Section 6.1(a)(1) and
(2) of the Retirement Plan, computed without taking into account the limitations
contained in Section 2.14(d) and (e) and 5.7 thereof, over the amount so
determined taking into account such limitations; the resulting benefit shall be
further reduced by the amount determined pursuant to Section 6.1(a)(3) of the
Retirement Plan, if any.  The benefit payable to a spouse who qualifies for a
spouse’s benefit under Section 8.01 shall be further reduced as follows:


(a)      If at death the Participant is age 55 or over, or actively employed by
the Company with 30 or more Years of Service under the Retirement Plan, the
benefit of the spouse shall be the amount payable to the spouse as beneficiary
of the survivor annuity portion of the joint and survivor annuity under Section
11.01 with respect to the Participant, determined as though the Participant had
retired on the first day of the month in which death occurs.  On the death of a
Participant with 30 or more Years of Service under the Retirement Plan before
age 55, the Participant shall be assumed to be age 55 for purposes of this
subparagraph (a).


(b)      If the Participant does not meet the requirements of (a) above, at
death, the benefit of the spouse shall be the amount payable to the spouse as
beneficiary under the survivor annuity portion of the joint and survivor annuity
under Section 11.01 with respect to the Participant, determined as though the
Participant had separated from service on the date of death, if not already
separated, and had survived until age 55.


8.03        Subject to the provisions of Articles XII and XIII, benefits for a
spouse under Section 8.02(a) shall commence as of the last day of the month
following the first day of the month coinciding with or following the date of
death of the Participant, and benefits under Section 8.02(b) shall commence on
the last day of the month following the first day of the month coinciding with
or following the later of the date of death of the Participant or the date on
which the Participant would have attained age 55, subject to the provisions of
Articles XII and XIII.


8.04        If a Participant has no surviving spouse at the date of his or her
death, no death benefit shall be paid under this Plan.


IX.        Reemployment


 9.01       If a Participant who retired or otherwise terminated employment for
any reason and commenced receiving benefits under the Plan is later rehired by
the Company, benefit payments shall continue as if the Participant had not been
rehired.  If the Participant is again approved for coverage by the Compensation
Committee under Section 3.02, the Participant’s benefits upon his subsequent
retirement or termination of employment for any reason shall be determined as
follows:


(a)      If a Participant retires on his Normal Retirement Date, the monthly
retirement benefit shall be determined pursuant to Article IV, reduced by the
Actuarial Equivalent of the benefit payments the Participant previously
received.


(b)      If a Participant remains employed beyond his Normal Retirement Date,
the late retirement benefit payable to a Participant upon his late retirement
shall be determined pursuant to Article V, reduced by the Actuarial Equivalent
of the benefit payments the Participant previously received.


(c)      If a Participant retires prior to his Normal Retirement Date and is
eligible for early retirement according to Section 6.01, the early retirement
benefit payable to a Participant shall be determined pursuant to Section 6.02,
reduced by the Actuarial Equivalent of the benefit payments the Participant
previously received.


(d)      The benefit payable under paragraphs (a) through (c) above shall not be
less than the amount he received from his previous retirement or from his
previous termination of employment for any reason.


(e)      The benefit payable under paragraphs (a) through (c) shall be in the
same form as the Participant was receiving.


X.           Termination of Service; Change in Control


 10.01    If a Participant voluntarily or involuntarily terminates employment
prior to death, disability or retirement, he shall be entitled only to his
vested accrued benefits at the time of termination and shall be vested in such
accrued benefits in accordance with the following schedule:


Years of Service
 
Vested
less than 5
 
0%
5 or more
 
100%



 
10.02       A Participant's vested accrued benefit shall be equal to the excess
of an amount determined pursuant to Sections 6.1(a)(1) and (2) and 6.6 of the
Retirement Plan, computed without taking into account the limitations contained
in Sections 2.14(d) and (e) and 5.7 thereof, over the amount so determined
taking into account such limitations; the resulting benefit shall be further
reduced by the amount determined pursuant to Sections 6.1(a)(3) and 6.6 of the
Retirement Plan, if any.  Payment of the amount so determined shall commence on
the first day of the month following the Participant's 55th birthday, subject to
the provisions of Articles XII and XIII.  Nonvested accrued benefits shall be
forfeited.


10.03      (a)      Notwithstanding anything to the contrary in this Plan or in
any applicable law or regulation, upon the earlier of (i) the occurrence of a
Change in Control, (ii) the date that any person or entity submits an offer or
proposal to the Company that results in or leads to a Change in Control (whether
by such person or any other person) or (iii) the date of the public announcement
of a Change in Control or an offer, proposal or proxy solicitation that results
in or leads to a Change in Control (whether by the person or entity making such
announcement or any other person) (the earliest of such dates being hereinafter
referred to as the "Effective Date"), the Accrued Benefit of each Participant
(other than any Participant whose service as an employee was terminated prior to
full vesting of his Accrued Benefit under Section 10.01) and the benefits
conferred under this Section shall automatically vest and thereafter may not be
adversely affected in any matter without the prior written consent of the
Participant. Notwithstanding anything to the contrary in this Plan, upon the
occurrence of a Change in Control any Participant who is then employed by the
Company or its subsidiaries ("Active Participants") shall have an irrevocable
right to receive, and the Company shall be irrevocably obligated to pay, a lump
sum cash payment in an amount determined pursuant to this Section if during a
period commencing upon the Effective Date and ending on the third anniversary of
the occurrence of the Change in Control, the Active Participant voluntarily or
involuntarily separates from service ("Termination"). The lump sum cash payment
payable to Active Participants under this Section (the "Lump Sum Payment") shall
be paid on the first day of the month following the date of Termination, subject
to the provisions of Articles XII and XIII.


            (b)       The amount of each Lump Sum Payment shall be determined as
follows:
 
(i)         With respect to any Active Participant who, after giving effect to
the terms of subsection (b)(iv) below, is eligible as of the date of Termination
to receive benefits under Articles IV or V of this Plan, the Lump Sum Payment
shall equal the Present Value (as defined below) of the stream of payments to
which such participant would have otherwise been entitled to receive immediately
upon Termination in accordance with Articles IV or V of this Plan (assuming such
benefits are paid in the form of a lifetime annuity), based upon such
participant's Final Average Pay, Social Security Covered Compensation and
Benefit Years as of the date of Termination, after giving effect to the terms of
subsection (b)(iv) below.


(ii)         With respect to any Active Participant who, after giving effect to
the terms of subsection (b)(iv) below, is not eligible as of the date of
Termination to receive benefits under Articles IV, V or VI of this Plan, the
Lump Sum Payment shall equal the product of (A) the Present Value, calculated as
of age 65, of the stream of payments to which such Participant would have
otherwise been entitled to receive at age 65 in accordance with the terms of
this Plan based on the same assumptions and terms set forth in subsection (b)(i)
above, multiplied times (B) such discount factor as is necessary to reduce the
amount determined under subsection (b)(ii)(A) above to its Present Value, it
being understood that in calculating such discount factor, no discount shall be
applied to reflect the possibility that such Participant may die prior to
attaining age 65.


(iii)        With respect to any Active Participant who, after giving effect to
the terms of subsection (b)(iv) below, is eligible as of the date of Termination
to receive benefits under Article VI of the Plan, the Lump Sum Payment shall
equal the greater of (A) the Present Value of the stream of payments to which
such participant would have otherwise been entitled to receive immediately upon
Termination in accordance with Article VI of this Plan, based upon the
assumptions and terms set forth in subsection (b)(i) above, or (B) the Present
Value, calculated as of age 65, of the stream of payments to which such
Participant would otherwise be entitled to receive at age 65 in accordance with
this Plan, determined in the same manner and subject to the same assumptions and
terms set forth in subsection (b)(ii) above.


    (iv)         In calculating the Lump Sum Payment due to any Active
Participant under this Section, the number of years of Benefit Years of the
Active Participant shall be deemed to equal the number of years determinable
under the other Sections of this Plan plus three years and the Active
Participant's age shall be deemed to equal his actual age plus three years;
provided, however, that in no event shall the provisions of this subsection be
applicable if the application thereof will reduce the Active Participant's Lump
Sum Payment from the amount that would otherwise be payable with the addition of
less than three years of service, age or both.


    (v)           As used in this Section with respect to any amount, the
"Present Value" of such amount shall mean the discounted value of such amount
that is determined by making customary present value calculations in accordance
with generally accepted actuarial principles, provided that (A) the discount
interest rate applied in connection therewith shall equal the interest rate
quoted by the Bloomberg Municipal AAA General Obligation 5-Year Index (as of the
close of business on the first business day of the calendar quarter in which
such present value calculations are made) or, in the event such index is no
longer published, any similar index for comparable municipal securities and (B)
the mortality table applied in connection therewith shall be the mortality table
prescribed by the Commissioner of Internal Revenue under §417(e)(3)(A)(ii)(I) of
the Code or any successor table prescribed by such organization.


(c)       Notwithstanding anything to the contrary in this Plan, upon the
occurrence of a Change in Control Event as defined in Reg. §1.409A-3(i)(5), each
Participant who has already begun to receive periodic payments under this Plan
("Retired Participants") shall have an irrevocable and unconditional right to
receive, and the Company shall be irrevocably and unconditionally obligated to
pay, a lump sum payment in an amount equal to the present value of the
Participant's future stream of payments which would otherwise be payable under
this Plan. Such lump sum payment shall be paid on the first day of the month
following the date of the Change of Control Event. The Company shall offer to
assist such Participant in purchasing at such Participant's cost an annuity for
the benefit of such Participant.


(d)       Notwithstanding anything to the contrary in this Plan, upon the
occurrence of Change in Control Event as defined in Reg. §1.409A-3(i)(5), any
Participant (other than a Retired Participant) who is then a former employee of
the Company or its subsidiaries whose accrued benefit is vested under Section
10.01 ("Inactive Participants") shall have an irrevocable and unconditional
right to receive, and the Company shall be irrevocably and unconditionally
obligated to pay, a lump sum payment in an amount determined in the manner
provided in subsection (b)(ii) or (iii), as applicable; provided, however, that
no Inactive Participant will be entitled to the benefits of subsection (b)(iv).
Such lump sum payment shall be paid on the first day of the month following the
date of the Change of Control Event.


XI.           Form of Benefit Payment


11.01      The normal form of benefit payment for a Participant who is not
married on his benefit commencement date is an annuity payable monthly for the
lifetime of the Participant or in the case of a Participant who is married on
his benefit commencement date, the normal form of benefit payment is an
Actuarially Equivalent annuity payable monthly for the lifetime of the
Participant and a survivor annuity payable monthly to the spouse (if living)
upon the Participant's death which is 50% of the amount of the amount of the
annuity payable during the lifetime of the Participant, in each case payable in
accordance with the Company's standard payroll practices with payments
commencing as of the first day of the month following the Participant's benefit
commencement date.
 
11.02      A Participant may, before any annuity payment has been made, elect
the optional form of payment which is the Actuarial Equivalent of a
Participant's basic monthly pension, which shall begin on his benefit
commencement date.  The optional form of payment is as follows:
 
Alternative Joint and Survivor Annuity.
 
               (a)           Under an Alternative Joint and Survivor Annuity, a
reduced amount shall be payable to the Participant for his lifetime.  The
beneficiary, whether or not the Participant's spouse, if surviving at the
Participant's death, shall be entitled to receive thereafter a lifetime survivor
benefit in an amount equal to 100% of the reduced amount that had been payable
to the Participant.  If the beneficiary is not the Participant's spouse who is
entitled to a 50% survivor annuity under Section 11.01, the Participant may
elect that the survivor annuity be 50% of the reduced amount payable to the
Participant.
 
               (b)           The reduced amount payable to the retired
Participant shall be the Actuarial Equivalent of the amount determined under
Articles IV, V, VI, VII, VIII or X, as the case may be.  The appropriate
actuarial factor shall be determined for any Participant and his beneficiary as
of the commencement date of the Participant's benefit.
 
               (c)           If the Participant designates any individual other
than his spouse as his beneficiary, the annual amount of the Participant's
annuity under the Alternative Joint and Survivor Annuity shall not be less than
50% of the annual benefit calculated as a single life annuity, and the
beneficiary's survivor annuity under the Alternative Joint and Survivor Annuity
shall be reduced to the extent necessary to reflect any adjustment required by
this paragraph (c) in the amount of the Participant's annuity under the
Alternative Joint and Survivor Annuity.


XII.           Acceleration of Payments.
 
12.01      Notwithstanding any other provision of this Plan, if the single sum
value of the Participant’s, Beneficiary’s or Spouse’s benefit under the Plan and
all other plans that would be treated as a single plan with this Plan pursuant
to Treasury Regulations §1.409A-1(c)(2) does not exceed the applicable dollar
amount under Code §402(g)(1)(B) ($15,500 in 2008), then such amount shall be
paid in one lump sum to the person entitled to payment on the date the first
annuity payment would otherwise be paid under this Plan.  Such payment is
mandatory but shall only occur if the Participant’s interest under the Plan (as
determined in accordance with Treasury Regulations §1.409A-1(c)(2)) is
terminated and liquidated in its entirety in conjunction with the payment.
 
12.02      If at any time the Plan fails to meet the requirements of Code §409A,
an amount equal to the amount required to be included in the Participant's
income as a result of the failure to comply with the requirements of Code §409A
shall be paid to the Participant in one lump sum on the first day of the month
following the Company's determination that the failure has occurred.
 
12.03      If the Plan receives a domestic relations order as defined in Code
§414(p)(1)(B) and ERISA §206(d)(3)(B)(ii), the Committee shall accelerate the
time or schedule of a payment to an individual other than the Participant in
order to fulfill such order, provided that the provisions of ERISA §206(d)(3)(C)
through (F) shall apply as if this Plan were governed by Part 2 of Title I of
ERISA.
 
12.04      The Committee shall accelerate the time or schedule of a payment
under the Plan as may be necessary: (1) to comply with an ethics agreement
between the Participant and the Federal government, or (2) to comply with
applicable Federal, state, local or foreign ethics laws or conflict of interest
laws; each as described in Treasury Regulations §1.409A-3(j)(4)(iii).
 
XIII.         Delay of Payments
 
13.01      A payment otherwise due hereunder shall be delayed to a date after
the designated payment date under the following circumstances:


(a)           Notwithstanding any other provision hereof, payments which
constitute deferred compensation under Code §409A and the Treasury Regulations
thereunder and which are not exempt from coverage by Code §409A and the Treasury
Regulations thereunder shall commence upon termination of employment of a
Participant who is a Specified Employee on the first day of the seventh month
following the date of the Specified Employee's termination of employment, or, if
earlier, the date of death of the Specified Employee.  On the first day of such
seventh month or on the first day of the month following the earlier death of
the Specified Employee, the Specified Employee or his estate or spouse, as the
case may be, shall be paid the amount to which the Specified Employee normally
would be entitled hereunder on such date plus the amounts which would have been
previously paid to the Specified Employee but for the fact that he was a
Specified Employee.  Nevertheless, for all other purposes of this Agreement, the
payments shall be deemed to have commenced on the date they would have had the
Employee not been a Specified Employee.


(b)           Notwithstanding any other provision hereof, a Participant shall
not have separated from service with the Employer on account of termination of
employment for reasons other than death if he would not be deemed to have
experienced a termination of employment under the default rules of Treasury
Regulations §1.409A-1(h).


(c)           Payments that would violate loan covenants or other contractual
terms to which the Employer is a party, where such a violation would result in
material harm to the Employer (in such case, payment will be made at the
earliest date at which the Employer reasonably anticipates that the making of
the payment will not cause such violation, or such violation will not cause
material harm to the Employer).


(d)           Payment where the Employer reasonably anticipates that the making
of the payment will violate Federal securities laws or other applicable law,
provided that the payment shall be made at the earliest date at which the
Employer reasonably anticipates that the making of the payment will not cause
such violation.  (The making of a payment that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not treated as a violation of applicable law).


(e)           Payments the deduction for which the Employer reasonably
anticipates would be limited by the application of Code §162(m) (in such case,
payment will be made at either the earliest date at which the Employer
reasonably anticipates that the deduction of the payment will not be so limited
or the calendar year in which the Participant separates from service).


(f)           Payment may also be delayed upon such other events and conditions
as the Commissioner of Internal Revenue may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
 
XIV.          Additional Restrictions on Benefit Payments


 14.01     In no event will there be a duplication of benefits payable under the
Plan because of employment by more than one participating Employer.


XV.           Administration and Interpretation


 15.01     The Plan shall be administered by the Committee.  The Committee shall
have full power and authority to interpret and administer the Plan and, subject
to the provisions herein set forth, to prescribe, amend and rescind rules and
regulations and make all other determinations necessary or desirable for the
administration of the Plan.


 15.02     The decision of the Committee relating to any question concerning or
involving the interpretation or administration of the Plan shall be final and
conclusive.


XVI.         Nature of the Plan


 16.01       Benefits under the Plan shall generally be payable by the Employer
from its own funds, and such benefits shall not (i) impose any obligation upon
the trust(s) of the other employee benefit programs of the Employer; (ii) be
paid from such trust(s); nor (iii) have any effect whatsoever upon the amount or
payment of benefits under the other employee benefit programs of the Employer.
Participants have only an unsecured right to receive benefits under the Plan
from the Employer as general creditors of the Employer. The Employer may deposit
amounts in a trust established by the Employer for the purpose of funding the
Employer's obligations under the Plan. Participants and their beneficiaries,
however, have no secured interest or special claim to the assets of such trust,
and the assets of the trust shall be subject to the payment of claims of general
creditors of the Employer upon the insolvency or bankruptcy of the Employer, as
provided in the trust.
 
XVII.         Employment Relationship


 17.01       An employee shall be considered to be in the employment of the
Company and its subsidiaries as long as he remains an employee of either the
Company, any Subsidiary of the Company, or any corporation to which
substantially all of the assets and business of the Company are transferred.
Nothing in the adoption of this Plan nor the designation of any Participant
shall confer on any employee the right to continued employment by the Company or
a Subsidiary of the Company, or affect in any way the right of the Company or
such Subsidiary to terminate his employment at any time. Any question as to
whether and when there has been a termination of an employee's employment, and
the cause, notice or other circumstances of such termination, shall be
determined by the Committee, and its determination shall be final.
 
XVIII.       Amendment and Termination of Plan


18.01       The Company may terminate the Plan and accelerate any payments due
(or that may become due) under the Plan:


(a)           Within 12 months of a corporate dissolution of the Company taxed
under Code §331, or with the approval of a bankruptcy court pursuant to 11
U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant's gross income in the latest of (i) the calendar
year in which the termination occurs, (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture or (iii) the first
calendar year in which the payment is administratively practicable.


(b)           Within the 30 days preceding or the 12 months following a Change
in Control Event (as defined in Treasury Regulations §1.409A-3(i)(5)) provided
that Treasury Regulations §1.409A-3(j)(4)(ix)(B) is complied with.


(c)           In the Company’s discretion, provided that Treasury Regulations
§1.409A-3(j)(4)(ix)(C) is complied with.


(d)           Due to such other events and conditions as the Commissioner of the
IRS may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.


18.02      The Company, acting through the Compensation Committee, its Board of
Directors, or any person or entity designated by the Compensation Committee or
the Board of Directors, may amend this Plan.  The Retirement Committee cannot
amend the Plan for any reason, unless authorized to do so by the Compensation
Committee or the Company's Board of Directors.  Notwithstanding any other
provision of this Plan, it is the intention of the Company that no payment or
entitlement pursuant to this Plan will give rise to any adverse tax consequences
to any Participant under Code §409A and Treasury Regulations and other
interpretive guidance issued thereunder, including that issued after the date
hereof (collectively, "Section 409A"). This Plan and any amendments hereto shall
be interpreted to that end and (1) to the maximum extent permitted by law, no
effect shall be given to any provision herein, any amendment hereto or any
action taken hereunder in a manner that reasonably could be expected to give
rise to adverse tax consequences under Section 409A and (2) the Company shall
take any corrective action reasonably within its control that is necessary to
avoid such adverse tax consequences.  No amendments shall divest otherwise
vested rights of Participants, their Beneficiaries or Spouses.


XIX.        Binding Effect


19.01      This Plan shall be binding on the Company, each Subsidiary and any
designated affiliate, the successors and assigns thereof, and any entity to
which substantially all of the assets or business of the Company, a Subsidiary,
or a designated affiliate are transferred.


XX.           Construction


20.01      The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, and the singular may indicate the plural, unless
the context clearly indicates the contrary. The words "hereof", "herein",
"hereunder" and other similar compounds of the word "here" shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section. Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.


20.02  The Plan shall be interpreted in a manner that does not give rise to any
adverse tax consequences to any Participant under Code §409A and the Treasury
Regulations and other interpretive guidance issued thereunder. Any provision of
the Plan that would cause a violation of Code §409A, if followed, shall be
disregarded.
 
20.03  Any reference to any section of the Code or the Treasury Regulations
shall be deemed to also refer to any successor provisions thereto.


XXI.        Demand For Benefits


21.01       (a)          Filing of Claims for Benefits.  Benefits shall
ordinarily be paid to a Participant without the need for demand, and to a
beneficiary upon receipt of the beneficiary's address and Social Security Number
(and evidence of death of the Participant, if needed).  Nevertheless, a
Participant or a person claiming to be a beneficiary who claims entitlement to a
benefit can file a claim for benefits in writing with the Committee.


 (b)          Notification to Claimant of Decision.


If a claim is wholly or partially denied, a notice of the decision rendered in
accordance with the rules set forth below will be furnished to the claimant not
later than 90 days after receipt of the claim by the Committee.


If special circumstances require an extension of time for processing the claim,
the Committee will give the claimant a written notice of the extension prior to
the end of the initial 90 day period.  In no event will the extension exceed an
additional 90 days.  The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its final decision.


 (c)          Content of Notice.


The Committee will provide to every claimant who is denied a claim for benefits
written or electronic notice setting forth in a clear and simple manner:


 
(1)
The specific reason or reasons for denial;



 
(2)
Specific reference to pertinent plan provisions on which denial is based;



 
(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such materials or
information are necessary; and



 
(4)
Appropriate information as to the steps to be taken if the claimant wishes to
submit his or her claim for review, including a statement of the claimant's
right to bring a civil action under ERISA Section 502(a) following an adverse
determination on review.



(d)           Review Procedure.


After the claimant has received written notification of an adverse benefit
determination, the claimant or a duly authorized representative will have 60
days within which to appeal, in writing, such determination.  The claimant may
submit written comments, documents, records, and any other information relevant
to the claim for benefits.  The Committee will provide the claimant, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant's claim for benefits.


The review will take into account all items submitted by the claimant,
regardless of whether such information was submitted or considered in the
initial benefit determination.


(e)           Decision on Review.


The decision on review by the Committee will be rendered as promptly as is
feasible, but not later than 60 days after the receipt of a request for review,
unless the Committee in its sole discretion determines that special
circumstances require an extension of time for processing, in which case a
decision will be rendered as promptly as is feasible, but not later than 120
days after receipt of a request for review.


If an extension of time for review is required because of special circumstances,
written notice of the extension will be furnished to the claimant before
termination of the initial 60-day review period and shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the determination on review.


The decision on review will be in written or electronic form.  In the event of
an adverse benefit determination, the decision shall contain:  (1) specific
reasons for the adverse determination, written in a clear and simple manner;
(2)  specific references to the pertinent plan provisions on which the
determination is based; (3) a statement that the claimant may request, free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim for benefits; and (4) the claimant’s right to
bring an action under ERISA Section 502(a).


(f)           Failure to Establish and Follow Reasonable Claims Procedure.


In the case of the failure of the Committee to establish or follow claims
procedures consistent with the requirements of Labor Department Regulations
Section 2560.503-1, the claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedies under section 502(a) of ERISA on the basis that the Plan
has failed to provide a reasonable claims procedure that would yield a decision
on the merits of the claim.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Plan this 10th day of
December, 2007.



 
CENTURYTEL, INC
         
By: /s/ R. Stewart Ewing, Jr.
 
R. Stewart Ewing, Jr.
 
Executive Vice-President and
 
Chief Financial Officer




